Citation Nr: 0305295	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The appellant maintains that he had valid military service 
during World War II and, as such, is eligible for VA 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that determination, the RO 
denied the appellant's claim of entitlement to VA benefits on 
the basis that he did not have valid military service in the 
Armed Forces of the United States.  

Following notification of the decision, the appellant 
perfected a timely appeal with respect to the denial of his 
claim.  Thereafter, in May 2001, the Board remanded the 
appellant's claim to the RO for further evidentiary 
development pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  Following completion of the instructions set 
forth in the May 2001 remand, the RO, in February 2003, 
returned the appellant's case to the Board for final 
appellate review.  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant has no qualifying active 
military service.  


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107, 5107 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the December 1999 statement of the case, 
a May 2001 letter, and the December 2002 supplemental 
statement of the case, the RO, along with the Board in its 
May 2001 remand, informed the appellant of the VCAA, the 
criteria used to adjudicate his claim, the type of evidence 
needed to substantiate this issue, as well as the specific 
type of information necessary from him.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  A 
review of the claims folder indicates that the RO has made 
two attempts to verify the appellant's alleged military 
service, including an effort after his assertion that he had 
spelled his name differently when he purportedly served in 
the military.  Consequently, the Board finds that VA has met 
the requirements of the VCAA and its implementing 
regulations.  

Facts and Analysis

Generally, a veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  
38 U.S.C.A. §§ 1110, 1131.  The term "veteran" refers to a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d) (2002).  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945, and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits. 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41 (a) 
and (d).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he or she has 
attained the status of veteran.  See, Laruan v. West, 11 Vet. 
App. 80, 85 (1998).  See also, Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991) and Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1)  The evidence 
is a document issued by the service department; (2)  the 
document contains needed information as to length, time, and 
character of service; and (3)  in the opinion of the VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2002).  

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In addition, service department findings are binding on VA 
for purposes of establishing service in the United States 
Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

Throughout the current appeal in the present case, the 
appellant has contended that he should be entitled to service 
connection for rheumatoid arthritis.  In this regard, he has 
purported that he had valid military service with the 
Commonwealth Army of the Philippines during World War II 
between July 1942 and March 1945.  

In June 1999, the RO denied the appellant's claim on the 
basis that he did not have valid military service in the 
Armed Forces of the United States.  Specifically, the RO 
explained that the appellant's name did "not appear on the 
roster of recognized guerrillas in the records of this 
office."  

Also in June 1999, the RO asked the ARPERSCOM to verify, if 
possible, the appellant's purported service dates.  In July 
1999, the ARPERSCOM responded that the appellant "has no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  

In June 2000, the RO received a statement from two persons 
who alleged that they had served in the military with the 
appellant.  In particular, these two persons asserted that 
the appellant was their "co-guerilla assigned at [the] 
Medical Unit from induction [on] 15 July 1942 until such date 
of his discharge [on] 20 March 1945."  

Subsequently, in statements dated in June and July 2001, the 
appellant contended that his name was spelled slightly 
differently during service and that, if VA would use this 
different spelling of his name, service records demonstrating 
valid military duty could be located.  The RO provided this 
information to the National Personnel Records Center (NPRC).  
In October 2002, the NPRC responded that the appellant "has 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  

In summary, the RO's denial in this case was predicated upon 
the fact that none of the evidence offered in support of the 
appellant's claim was an official document of the United 
States service departments.  The Board concurs that the 
evidence submitted by the appellant is not probative of 
service in the United States Armed Forces.  The appellant has 
not provided any evidence which satisfies the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service.  Thus, the 
Board finds that the evidence submitted in support of the 
claim may not be accepted as verification of service for VA 
purposes.  To the contrary, VA is prohibited from finding 
verified service based upon such evidence.  See, Duro, 2 Vet. 
App. at 532.  

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203, the Board must 
conclude that the appellant has not established that he is a 
veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Basic eligibility for VA benefits is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

